Finch, P. J.
Petitioner moves to confirm the report of a referee finding the respondent guilty of conversion as charged in a supplemental petition. At the time of the hearing the respondent was under suspension upon a similar charge of conversion upon the hearing of which it was specifically found he had sought to build up a fictitious defense. In the cause at bar the respondent has resorted to similar tactics. He insisted before the referee that he had at all times kept the money to which the complainant was entitled in an envelope in his office and that it was there at that very time. Yet when the learned referee adjourned the hearing to the office of respondent to afford him an opportunity of producing it, the respondent, after pretending to look for the money, admitted that he had no money on hand. It appears clearly, as has been found by the referee, that the respondent was in financial straits when he received the money, used it for his own purpose, and thereafter sought to justify its retention by the subterfuge that a satisfactory release was not tendered. No part of the money was repaid at the time the hearings before the referee were concluded, nor does there appear to have been any repayment thereafter.
A second violation in interposing a fictitious defense while still under suspension removes any hope that reformation might follow punishment.
Respondent should be disbarred.
Merrell, Martin, O’Malley and Untermyer, JJ., concur.
Respondent disbarred.